Citation Nr: 1723873	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-32 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for sinusitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 2004 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In that decision, the RO granted service connection for the Veteran's sinusitis and assigned a non-compensable rating.  The Veteran disagreed with the assigned rating and timely appealed.

In a subsequent July 2009 rating decision, the RO increased the initial disability rating for the Veteran's sinusitis to 10 percent.  The Veteran disagreed with that rating and timely appealed.

This matter was initially before the Board in September 2016.  At that time, the Board denied the Veteran's claim for an initial rating in excess of 10 percent for his service-connected sinusitis.  The Veteran disagreed and appealed to the United States Court of Appeals for Veterans Claims (Court).

In a March 2017 Joint Motion for Partial Remand (JMPR), the parties requested that the Court remand the claim to the Board for additional development and further review.  In an April 2017 Order, the Court issued an order remanding the claim back to the Board for action consistent with the terms of the motion.  The case is now before the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

In the JMPR, the parties agreed that the Board did not comply with the duty to assist.  Specifically, in January 2012, the Veteran submitted a VA Form 21-4142, Authorization for Release of Information, requesting that the RO obtain his private treatment records from Kaiser Permanente from 2004 until the present.  To date, the record does not reflect that the RO has attempted to obtain these treatment records.  Upon remand, the RO should send the Veteran a VA Form 21-4142 and request that he provide either the records or authorization for VA to obtain these records, as they may be pertinent to the claim on appeal.

In addition, the record reflects the Veteran's claims that his sinusitis disability has worsened.  His most recent VA examination in relation to his sinuses was in January 2012.  In order to accurately rate the Veteran's disability, an updated VA examination assessing the current severity of his sinusitis is necessary.  38 U.S.C.A. § 5103A (d) (West 2016); 38 C.F.R. § 3.159 (c)(4) (2016); Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records and associate them with the claims file, particularly treatment records from January 2012 to the present and records for the period prior to November 2010.

2. The RO should contact the Veteran and his representative and request that the Veteran complete, sign, and return a VA Form 21-4142, Authorization and Consent to Release Information to allow VA to request the Veteran's complete private records from Kaiser Permanente and any other private treatment facility where he received treatment.

3. Upon completion of records development, schedule the Veteran for a VA examination with the appropriate examiner to assess the current severity of his sinusitis.  All pertinent symptomatology and findings must be reported in detail.  Any necessary tests and studies must be accomplished.  The Veteran's complete claims file must be made available to the examiner.

4. After any other necessary development is accomplished, the RO should readjudicate the Veteran's claim.  If any benefit sought remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




